Citation Nr: 0429097	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-03 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbar spine with limitation of motion; 
history of contusion, currently assigned a 20 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefits sought on 
appeal.  The veteran, who had active service from January 
1984 to November 1984, appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board observes that the veteran's claims file was 
subsequently transferred to the jurisdiction of the RO in St. 
Louis, Missouri, which issued a Statement of the Case and 
certified the veteran's appeal to the Board.  Thereafter, the 
Board remanded the case for additional development in July 
2002, and that development was completed by the RO.  The case 
has since been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, the record contains no document that 
informs the veteran of the information or evidence necessary 
to substantiate this specific claim, as well as which 
evidence the VA would seek to provide and which evidence the 
claimant is to provide.  The Court has indicated that such 
specific notice is required to comply with the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Given 
the guidance from the Court, this procedural error must be 
addressed prior to final appellate review.

The Board also notes that during the pendency of this appeal, 
VA twice amended the rating schedule for evaluating 
disabilities of the spine, contained in 38 C.F.R. § 4.71a, 
which are relevant to the issue on appeal.  In this regard, 
VA most recently revised the regulations for evaluating 
disabilities of the spine effective September 26, 2003.  See 
67 Fed. Reg. 54345 - 54349 (Aug. 22, 2002); 68 Fed. Reg. 
51454 - 51458 (Aug. 27, 2003); see also 69 Fed. Reg. 32449 - 
32450 (June 10, 2004).  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  61 Fed. Reg. 51457.  The veteran has not been notified 
of these changes in the law, nor has the RO readjudicated the 
issue on appeal with consideration of the revised rating 
criteria.  In light of these changes, which became effective 
during the pendency of the claim, the RO should be given the 
opportunity to consider rating the veteran's service-
connected degenerative joint disease of the lumbar spine 
under the revised regulatory criteria for rating disabilities 
of the spine.  Therefore, the Board finds it necessary to 
remand the veteran's claim so that the RO may address in the 
first instance the applicability of these revisions to the 
claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should consider the 
veteran's claim under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are 
satisfied, including notifying the 
veteran of the information or evidence 
necessary to substantiate his claim 
for an increased evaluation, and the 
division of responsibilities between 
the VA and the veteran for obtaining 
evidence.  The RO must ensure that all 
VCAA notice obligations are satisfied 
in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A. (West 2002), and any applicable 
legal precedent. 

2.  After completion of the above, the 
RO should review the veteran's claim 
under the revised schedular criteria 
for evaluating the spine that were 
effective September 26, 2003.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  
If the benefit sought is not granted, 
the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC) and be 
afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.  This 
SSOC is to set forth the new rating 
criteria for spine disabilities.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



